ELECTROGLAS ANNOUNCES VOLUNTARY CHAPTER 11 PETITION FILING SAN JOSE, CALIF. - July 10, 2009 —Electroglas, Inc. (OTCBB:EGLS.ob), a leading supplier of wafer probers and software solutions for the semiconductor industry, today announced that the company has filed a voluntary petition under Chapter 11 of the U.S. Bankruptcy Code. As a result of the global economic recession, demand for semiconductor manufacturing equipment has declined dramatically. Over the past several months, Electroglas has undertaken significant efforts to reduce its expenses and working capital requirements in response to these unprecedented market conditions. These efforts have included significant work force reductions, salary cuts, mandatory time off for all of the company's employees and significant decreases in non-labor expenses. At the same time, the company has been working with Needham & Company, LLC and others to review and pursue financial and strategic options for the company to maximize value on behalf of all of the company's stakeholders, including merging with or into another company, and a sale of all or substantially all of the company's assets. The current plan is for certain of our bondholders to provide Debtor in Possession (“DIP”) financing to sustain the Company during the bankruptcy process and for the Company to conduct an auction to sell the Company. In the meantimethe company expects to continue essential operations, including sales, product support, service and warranty programs. About Electroglas Electroglas is a leading supplier of innovative wafer probers and software solutions for the semiconductor industry.For more than 45 years, Electroglas has helped integrated device manufacturers (IDMs), wafer foundries and outsourced assembly and test (OSAT) suppliers improve the overall effectiveness of semiconductor manufacturers’ wafer testing. Headquartered in San Jose, California, the company has shipped more than 16,500 systems worldwide.
